DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is silent with respect to the claimed second basket including “a rib formed along an upper periphery of the second basket” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-4, 10-12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/058269 to RAMASCO et al. (“RAMASCO”) in view of US 4,502,303 to WASEMANN.
Regarding claims 1-4, 10-12, and 20, RAMASCO (in Figs. 1-5 and associated text) discloses a laundry treating appliance (1) comprising:
a first basket assembly including a first basket (4) defining a first treating chamber for receiving laundry for treatment in a first wash environment and a balance ring (5) forming an upper periphery of the first basket assembly and operably coupled to the first basket (see Fig. 5); and
a second basket (6) selectively receivable within at least a portion of the first treating chamber where the second basket defines a second treating chamber for receiving laundry for treatment in a second wash environment (see Figs. 3-5) and wherein when the second basket is received within the at least a portion of the first treating chamber a portion of the second basket abuts the balance ring (see Figs. 4-5);
wherein the laundry treating appliance includes an interface seal provided at an interface defined where the second basket and the first basket meet (edges 52/62 or coupling elements 51/61) and wherein the interface seal impedes contamination between the first and second wash environments (intended use, the edges and/or coupling elements of RAMASCO being fully capable of such use),
wherein the second basket includes a lip (62 or top of 61) having an overhang extending therefrom and the balance ring includes a protrusion (52 or top of 51) on which at least a portion of the lip or the overhang abuts to define the interface seal, 
wherein the lip and the overhang both abut the protrusion to define the interface seal (note the portions of 62 or top of 61 read on the lip and overhang that abuts protrusion 51 or top of 51),
wherein a weight of the second basket and any liquid located therein presses the second basket against the balance ring to create the interface (note configuration of second basket and basket ring in RAMASCO, the weight manifestly providing a force at the interface),
wherein the balance ring or the second basket include a compressible material where the second basket abuts the balance ring and the compressible material is adapted to be compressed by a weight of the second basket and an liquid located therein (note RAMASCO provides a fluid seal between balance ring 5 and second basket 6 at p. 6, ll. 4-25; the material of parts forming the seal are deemed to inherently/implicitly have some degree of compressibility to form the disclosed fluid seal, such being a broad characteristic of generally all materials in a laundry treating appliance),
wherein the second basket (6) includes a rib (62) formed along an upper periphery of the second basket (see Fig. 2),
wherein a compressible material is operably coupled to an edge of the second basket where the second basket meets with the balance ring (see fluid seal between balance ring 5 and second basket 6 above, as well as the materials inherently/implicity having at least some degree of being “compressible”).
RAMASCO, supra, discloses the claimed laundry treating apparatus with the exception of a gasket provided at a junction between the first basket and the balance ring as recited in claim 1.  However, it is old and known in the washing machine art to provide a gasket between the top of a tub/basket and a top cover of tub/basket for the purpose of providing a water seal.  For instance, WASEMANN teaches that it is known to provide the junction of a washing machine tub with a gasket (86) between the tub and a top cap for the purpose of preventing water leakage (see WASEMANN at col. 6, ll. 50-56).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the first basket and balance ring junction of RAMASCO with a sealing gasket such as that taught in WASEMANN to yield the same and predictable results of preventing water leakage between the first basket and balance ring.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMASCO in view of WASEMANN, as applied to claims 1-2 above, in view of US 3,481,162 to ZIEGLER.
RAMASCO in view of WASEMANN, supra, discloses the claimed invention including the balance ring and first basket forming a junction.  RAMASCO does not  further comprising a deflector operably coupled with the balance ring and adapted to direct liquid radially away from the first basket (as in claim 5) or further comprising a deflector operably coupled to the first basket or the second basket and adapted to direct liquid radially away from the junction (as in claim 19).  ZIEGLER teaches an art-related washing machine with first and second baskets, and further teaches the use of a flange (76/78) to cause the liquid flowing across the balance ring to deflect/divert away from the first basket 25 or first basket and balance ring junction (see Figs. 1-2 and col. 5, l. 48 – col. 6, l. 21).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the first basket of RAMASCO with a deflector coupled with the balance ring and either the first or second basket, as taught in ZIEGLER, to yield the same and predictable results of deflecting water away from entering the first basket.

Claims 6-8, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMASCO in view of WASEMANN, as applied to claims 1-2 above, and further in view of US 2018/0237972 to LV et al. (“LV”).
RAMASCO in view of WASEMANN, supra, discloses the claimed invention including the balance ring and first basket forming a junction.  RAMASCO does not expressly disclose wherein an extension protrudes radially from a portion of the balance ring and at least a portion of the first basket abuts the extension to form the junction (claim 6), wherein the at least a portion of the first basket surrounds the extension to form the junction (claim 7), or wherein the at least a portion of the first basket forms a crimp about the extension to form the junction (claim 8).  LV (in Figs. 1-4) teaches an art-related washing machine inner tub with a balance ring (2) mounted to a top of a first basket (3) in which an extension (22) protrudes radially from a portion of the balance ring (2) and at least a portion (311) of the first basket abuts the extension to form the junction (see Fig. 4)), wherein the at least a portion of the first basket surrounds the extension to form the junction (see Fig. 4), or wherein the at least a portion of the first basket forms a crimp (311) about the extension to form the junction.
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the balance ring and first basket configuration of RAMASCO for that of LV to yield the same and predictable results of mounting a balance ring on top of a washing machine basket.
Regarding claim 17, see rejection of claim 11 above.
Regarding claim 18, see rejection of claim 12 above.

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAMASCO in view of WASEMANN and LV, as applied to claim 8 above, and further in view of US 2007/0199664 to ZACHER et al. (“ZACHER”).
RAMASCO in view of WASEMANN and LV, supra, discloses the claimed invention including the balance ring and first basket forming a junction.  While the combination of references results in use of a gasket for providing a fluid seal, they do not expressly disclose the material of the gasket such as hot-melt silicone.  However, use of a hot-melt silicone gasket is old and known in the art for the purpose of providing a seal.  For instance, ZACHER teaches use of a gasket or sealant bead for providing a 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the gasket in the combination of RAMASCO, WASEMANN and LV with any known gasket material, such as hot-melt silicone as taught in ZACHER to yield the same and predictable results of providing a fluid seal between a balance ring and a top of a washing machine basket.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711